                            Case 4:21-cr-00024 Document 2 Filed on 01/13/21 in TXSD Page 1 of 1
 USA-74-24B
 (Rev. 05/01)
                                                                   CRIMINAL DOCKET
HOUSTON DIVISION                                                                                         No.   4:21-cr-24
USAO Number:                     2018R02285                         United States Courts
                                                                  Southern District of Texas
Magistrate Number:
                                                                           FILED
CRIMINAL INDICTMENT                                       Filed      January 13, 2021           Judge:    Gilmore
                                                              Nathan Ochsner, Clerk of ATTORNEYS:
                                                                                       Court
UNITED STATES of AMERICA
                                                                             RYAN K. PATRICK, USA                    (713) 567-9000
 vs.
                                                                              Kimberly A. Leo, AUSA                   (713) 567-9000

                                                                                                                     Appt'd       Private
 ZAHRA BADRI




                     Ct. 1: Female Genital Mutilation[18 United States Code § 116 (d) (2013)]

 CHARGE:
  (TOTAL)
(COUNTS:)
 (     1    )




PENALTY: Ct. 1: Up to 5 years imprisonment, up to $250,000 fine, supervised release for up to 3 years, $100 special assessment.




           In Jail                                                            NAME & ADDRESS
                                                                              of Surety:
           On Bond

           No Arrest

                                                                  PROCEEDINGS:
